 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoodtown Supermarkets, Inc. and Local 539, MeatCutters, United Food and Commercial Workersof America, AFL-CIO. Case 7-CA-1867425 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 4 May 1983 Administrative Law Judge Wil-liam A. Gershuny issued the attached decision. TheGeneral Counsel and Charging Party filed excep-tions and supporting briefs, and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.i The General Counsel and Charging Party have excepted to some ofthe judge's credibility findings. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully exam-ined the record and fEnd no basis for reversing the findings. The judgedid not credit Smith generally. We, therefore, find it unnecessary to relyon his discussion concerning the absence of a charge or complaint allega-tion as additional grounds for discrediting Smith's testimony that on 6November 1980 Adler threatened to discharge Smith if he proceeded toarbitrate a previous suspension.a In the absence of proper exceptions to the judge's failure to defer,Members Hunter and Dennis do not reach the deferral issue.DECISIONSTATEMENT OF THE CASEWilliam A. Gershuny, Administrative Law Judge: Ahearing was held in Detroit, Michigan, on complaintissued July 7, 1982, based on a November 12, 1980 dis-charge of a meatcutter, Craig Smith, allegedly for pros-ecuting a grievance over an earlier 3-day suspension.Previously, on January 12, 1981, the Regional Directordeferred to pending arbitration proceedings under DuboMfg. Corp., 142 NLRB 431 (1963). On June 15, 1981, anarbitrator reduced the discipline from discharge to a 3-month suspension, with backpay only for time lost inexcess of 3 months, based on findings that Smith calledCompany President Adler a "son of a bitch" during thecourse of a discussion of the grievance and his work his-tory. Contending that the unfair labor practice issue was268 NLRB No. 92not considered by the arbitrator and that the result wasrepugnant to the Act, the Regional Director thereafterissued this complaint on July 7, 1982.Respondent Foodtown Supermarkets, Inc., contends,inter alia, that the discharge was not motivated by un-lawful considerations and that the Board should defer tothe arbitrator's decision.Based on the record evidence, including my observa-tion of witness demeanor, but excluding any consider-ation of the findings and conclusions of the arbitrator, Iconclude that Smith was discharged solely and exclusive-ly for the reason that he called the company president ason of a bitch, that Smith's grievance activity played norole whatever in the discharge decision, that Smithwould have been discharged for his use of profanity re-gardless of the pendency of a grievance, and that thecomplaint must be dismissed. Accordingly, there is nooccasion to reach the deferral issue.FINDINGS OF FACT AND CONCLUSION OF LAWI. JURISDICTIONThe complaint alleges, the answer admits, and I findthat Respondent is an employer subject to the Act.II. LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Meat Cutters Local 539 is a labor organizationwithin the meaning of the Act.III. UNFAIR LABOR PRACTICEA. The FactsRespondent operates five food supermarkets in the De-troit area, employing approximately 23 meatcutters. Allof its employees, including the meatcutters, have beenrepresented by the Union for more than 30 years. Admit-tedly, its relationship with the Union has been good;there never has been a strike; there has been no refusalon Respondent's part to entertain grievances or to pro-ceed to arbitration, although until 1980 all grievanceswere disposed of informally at the first or second step ofthe contract grievance procedure; and no employee hasbeen discharged or disciplined for pursuing a grievance.Smith was hired by Respondent 10 years ago as an ap-prentice meatcutter. Admittedly, there had existed longbefore 1980, when he was discharged, a personality con-flict between Smith and Company President Adler. Ad-mittedly also, Smith's work record over the years was"absolutely awful." Between 1977 and 1980, Smith wasdisciplined 11 times: 9 were related to absenteeism andfor which he was issued 7 written warnings and suspend-ed twice; 1 was based on the theft of meat (grindinghigher priced chuck, labeling it as lower priced roundmeat and purchasing it for himself at the lower price) forwhich he received a written warning; and I was basedon customer complaints and for which he took a volun-tary reduction from meat department manager to meat-cutter and received a written warning. Noteworthy isthe fact that until the September 26, 1980, 3-day suspen-sion without pay for absenteeism, Smith filed no griev-630 FOODTOWN SUPERMARKETSance over any of the discipline he had received (al-though admittedly he had pursued one or two othergrievances over nondisciplinary issues). And, finally, inlate 1980 it was learned that Smith was operating a com-mercial meat-cutting business out of his barn.The 3-day suspension, out of which the present con-troversy grows, was unresolved at steps one and two andproceeded to a step 3 meeting between Smith, two unionbusiness agents, and Adler on November 6, 1980. TheGeneral Counsel contends that Adler's statements at thismeeting reveal the true motive for Smith's discharge 6days later on November 12, 1980. The credible evidenceis that Adler rejected the Union's demand for backpay,because the suspension was justified in light of the manywarnings issued previously for absenteeism; that Adler,referring to Smith's earlier theft of meat, said, "I shouldhave blown him out of the water a long time ago"; andthat the Union said the grievance would be taken to arbi-tration. In fact, the grievance was dropped by the Union,which never requested arbitration. Prior to the step 3meeting, Adler had offered to settle the grievance bypermitting Smith to work 2 double-time days.One week after the step 3 meeting, Adler telephonedeach meat department to report that an advertising errorin the price of Thanksgiving turkeys would be correctedthe following day. As to the store at which Smithworked, Adler spoke with Assistant Store Manager Os-trander and asked to speak with the meat departmentmanager. When informed that it was his day off and onlya meat wrapper was working, Adler asked where Smithwas. When informed that Smith had been given permis-sion to leave early, Adler became angry because this wasthe busiest holiday season and because one of Smith'scontinuing problems was absenteeism. It also occurred toAdler that Smith had left the meat department unattend-ed by a meatcutter so as to pursue his own personalmeat-cutting business. He accused Ostrander of "runninga country club" and hung up. Ostrander, noting thatSmith had not yet left the store, called Adler and putSmith on the telephone. Adler informed him of the pric-ing error; asked him what he was doing going home at aholiday time; reminded Smith of his prior disciplinaryrecord, his suspension, and his demand for backpay;stated that all this costs a lot of money; told him thatthey should stop fighting and go to work and work to-gether; and asked if Smith was going to "jam" the griev-ance "up our ass." Smith replied, "You're damn right,you son of a bitch." Asked by Adler if Smith was callinghim a son of a bitch, Smith replied, "Damn right, youson of a bitch." Adler told him that he could not workthere and call him a "son of a bitch" and that he wasfired. Smith stated, "You tell Ostrander the same thingyou told me, that I'm fired," and handed the telephoneto Ostrander. Ostrander, who was in the office when thecall was placed, 2-3 feet from Smith, heard Smith callAdler a "son of a bitch."Adler telephoned union business agent Johnson toinform him of the discharge, but the two began to quar-rel and Adler did not give him the reason for the dis-charge at that time. Shortly before the arbitration hear-ing, the Union was advised that Smith was dischargedfor calling Adler a "son of a bitch."Throughout, I have credited the testimony of Adlerand Ostrander over that of Smith and the two businessagents. Both Adler and Ostrander, based on my observa-tion of their demeanor on the stand, clearly appeared tome to be candid and convincing and truthful. Adler's ad-mission that he was angered and incensed by Smith's ir-regular work habits and not by the fact that Smith waspursuing a grievance for 3 days' pay rings true, givenSmith's history of discipline and Adler's amicable unionrelationship over many years. It is also noted that no evi-dence was offered to show that other employees calledAdler similar names to his face without being subjectedto discipline. Smith, on the other hand, was considerablyless than candid, and, based on my observation of his de-meanor on the stand, appeared to be holding back themore accurate account of relevant events. Moreover, histestimony was contradicted in significant part by Os-trander and and the union agents as well. As to the busi-ness agents, it can be said that they were particularlyvague in their recollection of events, even to the point ofcontradicting each other. Finally it must be said that tes-timony that threats were made by Adler at the step 3meeting to discharge Smith if the 3-day suspension weretaken to arbitration is totally incredible for the reasonsthat no unfair labor practice charge was filed and coun-sel for the General Counsel neither alleged nor suggestedthat Adler engaged in any unlawful conduct at thatmeeting. It can be expected that, if in fact such a threatto discharge were made on November 6, 1980, the Gen-eral Counsel surely would have alleged a separate viola-tion when it became known, 6 days later, that the griev-ant was discharged. No charge was filed and no allega-tion made because, in fact, no threat was made by Adler.B. DiscussionThe General Counsel's contention that the true motivefor Smith's November 12 discharge was his pursuit of agrievance is wholly misplaced for two reasons: one, it ig-nores the essential distinction between a discharge basedon independent conduct during the course of a grievancediscussion and one based on pursuit of that grievance;the other, it ignores 30 years of amicable labor relationsat the stores and Smith's long history of discipline. Eachis an essential ingredient in the decision-making processwhere the General Counsel's case is bottomed solely oncircumstantial evidence. The long history of amicable re-lations and dispute resolution on the part of Respondentand, more particularly, its president, Edwin Adler, dis-pels any inference that the true motive for the dischargewas Smith's pursuit of a grievance and not his callingAdler a "son of a bitch." Neither this Act nor any otherfederal labor law protects an employee from insubordi-nate conduct of the type engaged in by Smith. Nor is anemployer statutorily barred from becoming outraged byan employee's habitual absenteeism. Absenteeism and em-ployee theft, it can be noted, are national problems ofepidemic proportions. Adler's refusal to settle the 3-daysuspension grievance at step 3, thus forcing the Union totake it to arbitration if it wished to pursue the issue fur-ther, was a perfectly reasonable one given Smith's poorwork history.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving seen and heard the witnesses, I am unable todetect even the faintest suggestion that Smith's grievanceactivity played any role whatever in Adler's decision todischarge him. I conclude, therefore, that Smith was dis-charged solely and exclusively for the reason that hecalled the Company president a "son of a bitch"; thatSmith's grievance activity played no role whatever inthat discharge decision; and that Smith would have beendischarged for his profanity on November 12, regardlessof any grievance activity on his part.On the foregoing findings of fact and conclusion oflaw and on the entire record, I issue the following rec-ommendedORDER'It is ordered that the complaint be, and the samehereby is, dismissed.' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.632